 Case 5:20-cv-02361-JGB-SP Document 10 Filed 02/03/21 Page 1 of 2 Page ID #:66




 1

 2                                                            JS-6
 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   TRUSTEES OF THE OPERATING                      Case No. 5:20−CV−02361−JGB−(SPx)
     ENGINEERS PENSION TRUST,
12   TRUSTEES OF THE OPERATING
     ENGINEERS HEALTH AND WELFARE
13   FUND, TRUSTEES OF THE                          JUDGMENT
     OPERATING ENGINEERS VACATION-
14   HOLIDAY SAVINGS TRUST,
     TRUSTEES OF THE OPERATING
15   ENGINEERS TRAINING TRUST,
     TRUSTEES OF THE OPERATING
16   ENGINEERS LOCAL 12 DEFINED
     CONTRIBUTION TRUST, FUND FOR
17   CONSTRUCTION INDUSTRY
     ADVANCEMENT, ENGINEERS
18   CONTRACT COMPLIANCE
     COMMITTEE FUND, and SOUTHERN
19   CALIFORNIA PARTNERSHIP FOR
     JOBS FUND,
20
                           Plaintiffs,
21
                v.
22
     P. RILEY ENTERPRISES,
23   INCORPORATED, a California
     corporation,
24
                           Defendant.
25

26

27

28

                                            1
                                         JUDGMENT
     1516902
 Case 5:20-cv-02361-JGB-SP Document 10 Filed 02/03/21 Page 2 of 2 Page ID #:67




 1

 2             This action having been commenced on November 12, 2020, and the Court
 3   having approved the stipulation for entry of judgment in favor of Plaintiffs and against
 4   Defendant, and for good cause shown,
 5             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
 6             Plaintiffs, Trustees of the Operating Engineers Pension Trust, Trustees of the
 7   Operating Engineers Health and Welfare Fund, Trustees of the Operating Engineers
 8   Vacation-Holiday Savings Trust, Trustees of the Operating Engineers Training Trust,
 9   and Trustees of the Operating Engineers Local 12 Defined Contribution Trust, Fund
10   for Construction Industry Advancement, Engineers Contract Compliance Committee
11   Fund, and Southern California Partnership for Jobs Fund, shall recover from
12   Defendant, P. Riley Enterprises, Incorporated, a California corporation, the principal
13   amount of $35,865.73, plus pre-judgment and post-judgment interest thereon at the
14   rate of 8% per annum from January 15, 2021, until paid in full.
15

16   Dated: February 3, 2021           _____________________________________
17                                     HONORABLE JESUS G. BERNAL
                                       UNITED STATES DISTRICT COURT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                  2
                                             JUDGMENT
     1516902
